Exhibit 10.1

CARMIKE CINEMAS, INC.

2007 BASE SALARIES FOR THE NAMED EXECUTIVE OFFICERS

 

Named Executive Officer

   2007 Base Salary  

Michael W. Patrick

        President, Chief Executive Officer and Chairman of the Board of
Directors

   $ 850,000 (1)

Fred W. Van Noy

        Senior Vice President and Chief Operating Officer

   $ 350,000  

Richard B. Hare

        Senior Vice President – Finance, Treasurer and Chief Financial Officer

   $ 316,250  

Lee Champion

        Senior Vice President, General Counsel and Secretary

   $ 316,250  

Anthony J. Rhead

        Senior Vice President – Entertainment and Digital

   $ 225,000  

 

(1) Mr. Patrick’s base salary is set pursuant to the terms of his employment
agreement with the Company effective as of January 31, 2002.

 